DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-25, 29-31, and 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,078,631. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘631 recites all the limitations from claim 20.
With respect to claim 21, claim 2 of ‘631 anticipates all recited limitations.
With respect to claim 22, claim 3 of ‘631 anticipates all recited limitations.
With respect to claim 23, claim 4 of ‘631 anticipates all recited limitations.
With respect to claim 24, claim 7 of ‘631 anticipates all recited limitations.
With respect to claim 25, claim 8 of ‘631 anticipates all recited limitations.
With respect to claim 29, claim 10 of ‘631 anticipates all recited limitations.
With respect to claim 30, claim 11 of ‘631 anticipates all recited limitations.
With respect to claim 31, claim 12 of ‘631 anticipates all recited limitations.
With respect to claim 36, claims 13-15 of ‘631 anticipates all recited limitations
With respect to claim 37, claim 16 of ‘631 anticipates all recited limitations.
With respect to claim 38, claim 19 of ‘631 anticipates all recited limitations.
With respect to claim 39, claim 20 of ‘631 anticipates all recited limitations.

Claims 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 11,078,631 in view of Sze et al. (Efficient Processing of Deep Neural Networks: A Tutorial and Survey). 

With respect to claim 26, ‘631 teaches all that is claimed in the rejected claim 23 but remains silent regarding the data are collected by the eddy current transducer, and wherein a number of the sequence of 1-dimensional signals is 20.
Sze et al. teaches a using a stream of overlapping sequences comprising a sequence of 1-dimensional signals for processing data (Section V, Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processing of ‘631 to use signal data as a 1 dimensional signal because Sze et al. teaches such processing steps aid in reducing the overall processing costs by simplifying data access patterns (page 2308, second column).

With respect to claim 27, ‘631 as modified by Sze et al. teaches wherein the data are collected by the eddy current transducer (as taught in claim 4 of ‘631)
However, ‘631 remains silent regarding a number of the sequence of 1-dimensional signals is 20.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a number of the sequence of 1-dimensional signals to be 20, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With respect to claim 28, ‘631 as modified by Sze et al. teaches wherein the data are collected by the induction transducer (as taught in claim 4 of ‘631)
However, ‘631 remains silent regarding a number of the sequence of 1-dimensional signals is 4.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a number of the sequence of 1-dimensional signals to be 4, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,078,631 in view of Pagano et al. (5,777,891). 

With respect to claim 32, ‘631 teaches all that is claimed in the above rejection of claim 29, but remains silent regarding further comprising: determining a unique position on the rail based at least in part on a test segment identifier, a rail indicator, and a rail pulse count.
Pagano et al. teaches the method further comprising: determining a unique position on the rail based at least in part on a test segment identifier (i.e. a marked rail area, Col. 3 lines 23-46), a rail indicator (i.e. defined by a detection channel, for example a bottom rail, Col. 3 lines 60-67), and a rail pulse count (i.e. specific periods of time for each sensor in the system, Col. 8 lines 16-30, detecting up to sixteen echoes for each gate).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify ‘631 to include the position determining as taught in Pagano et al. because such a modification allows an operator to precisely know where the detect flaws are on the rails, thereby allowing swift and arcuate repairs.

With respect to claim 33, ‘631 as modified by Pagano et al. teaches the method wherein the test segment identifier (i.e. data collected during a test run, as taught in Pagano et al.) indicates a data acquisition recording run on the rail of the suspected rail flaw or the suspected pattern (i.e. a test run of Pagano et al.), wherein the rail indicator indicates whether the suspected rail flaw or the suspected pattern is in a left rail or a right rail (based on the collected data and the channel the data was collected from, as each channel indicates the sensor the data was collected as taught in Pagano et al.), and wherein the rail pulse count indicates a distance along the rail from a start of a recording (i.e. the periods of time the echoes were collected from their specific sensor and respective channel of Pagano et al.).

With respect to claim 34, ‘631 as modified by Pagano et al. teaches the method wherein the unique position on the rail is expressed as a position (Col. 6 lines 1-6 of Pagano et al.), the limitation of a “latitude and a longitude” is merely a measurement of position and a position is capable of being expressed in any unit of measurement.  Therefore, the recited unit of measurement of a latitude and a longitude does not distinguish itself over the prior art.

With respect to claim 35, ‘631 as modified by Pagano et al. teaches the method wherein the unique position on the rail is expressed as a position (Col. 6 lines 1-6 of Pagano et al.), the limitation of a “a milepost and a yardage” is merely a measurement of position and a position is capable of being expressed in any unit of measurement.  Therefore, the recited unit of measurement of a milepost and a yardage does not distinguish itself over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20, 22 and 29-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagano et al. (5,777,891) in view of Agarwal et al. (2002/0184181).

	With respect to claim 20, Pagano et al. teaches a vehicle (Fig. 1) for inspecting a rail (Fig. 2A-B), the vehicle comprising: rail inspection sensors (Col. 6 lines 60-65) configured for capturing transducer data describing the rail (as seen in Fig. 9); and a processor (Fig. 1 and 5) configured for: receiving the data (Col. 5 lines 4-6); and processing (via the computerized, flaw detection/ recognition system) the data (via the transducer generated ultrasonic waves) to determine (Col. 2 lines 60-65) whether the data identifies a suspected rail flaw (i.e. for example surface cracks, Col. 10 lines54-58), the processing (via Fig. 1 and 5) comprising: inputting the data (via the sensors) into a machine learning model (Col. 10 lines 4-12, i.e. as the plotted data is fed to a Basic Anomaly Recognition stage that uses the data to recognize simple flaws, Col. 11 lines 28-40) that has been trained to classify flaws and patterns (Col. 11 lines 28-40); and receiving an output (i.e. a report, Col. 3 lines 23-46) from the machine learning model, the output (the report) indicating whether the data identifies the suspected rail flaw (i.e. flaw events); and causing an alert (i.e. a report presented to a user, Col. 3 lines 23-46) to be transmitted based at least in part on the output indicating that the captured transducer data identifies a suspected rail flaw (Col. 3 lines 35-46), the alert including a location of the suspected rail flaw (Col. 3 lines 35-46).
 	Pagano et al. remains silent regarding auditing the machine learning model to identify at least one of a false positive or a false negative, the auditing comparing the output from the machine learning model to an output from a human analyst; adjusting the machine learning model based on the at least one of the false positive or the false negative.
	Agarwal et al. teaches a similar processor [0048] that is configured to audit the machine learning model (using P0 110) to identify at least one of a false positive [0052] and false negatives [0052], the auditing comparing an output from a machine learning model (Fig 2) to an output from a human analyst (i.e. human defined N-Rule on each P-Rule) an output (i.e. an original training set); adjusting the machine learning model based on the at least one of the false positive or the false negative (as once completed, an outputted P-rules, N-rules are outputted as a classifier model).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processor of Pagano et al. to include the auditing control logic of Agarwal et al. because such a modification improves the precision prediction of a machine learning system [0022].
The method steps of claim 29 are performed during the operation of the rejected vehicle of claim 20.
With respect to claim 38, Pagano et al. as modified teaches a system for inspecting a rail, the system comprising: a non-transitory memory (Fig. 5 of Pagano et al.) having computer readable instructions (as taught in Fig. 5); and one or more processors (as part of the computer taught in Pagano et al.) for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations rejected in the method steps of claim 29.
With respect to claim 39, Pagano et al. as modified teaches a computer program product for inspecting a rail, the computer program product comprising a non-transitory computer readable storage medium (Fig. 5) having program instructions embodied therewith, the program instructions executable by a processor (of a computer, as taught in Fig. 5) to cause the processor to perform operations rejected in the method steps of claim 29.

	With respect to claim 22, Pagano et al. teaches the vehicle (Fig. 1) wherein the output is transmitted, via a network, to a remote storage device or a remote processor (Col. 4 lines 13-27, transmitted via modem to a remote home office).

	With respect to claim 30, Pagano et al. as modified teaches the method the transducer data includes images (i.e. a 2-D graphical representation, Fig. 16B of Pagano et al.).

With respect to claim 31, Pagano et al. as modified teaches the method wherein the inputting the transducer data (via the ultrasonic transducers taught in Pagano et al.) includes streaming overlapped images (i.e. as seen in the taught 2-D graphical representation, Fig. 16B of Pagano et al.).

With respect to claim 32, Pagano et al. as modified teaches the method further comprising: determining a unique position on the rail based at least in part on a test segment identifier (i.e. a marked rail area, Col. 3 lines 23-46), a rail indicator (i.e. defined by a detection channel, for example a bottom rail, Col. 3 lines 60-67), and a rail pulse count (i.e. specific periods of time for each sensor in the system, Col. 8 lines 16-30, detecting up to sixteen echoes for each gate).

With respect to claim 33, Pagano et al. as modified teaches the method wherein the test segment identifier (i.e. data collected during a test run) indicates a data acquisition recording run on the rail of the suspected rail flaw or the suspected pattern (i.e. a test run), wherein the rail indicator indicates whether the suspected rail flaw or the suspected pattern is in a left rail or a right rail (based on the collected data and the channel the data was collected from, as each channel indicates the sensor the data was collected), and wherein the rail pulse count indicates a distance along the rail from a start of a recording (i.e. the periods of time the echoes were collected from their specific sensor and respective channel).

With respect to claim 34, Pagano et al. as modified teaches the method wherein the unique position on the rail is expressed as a position (Col. 6 lines 1-6), the limitation of a “latitude and a longitude” is merely a measurement of position and a position is capable of being expressed in any unit of measurement.  Therefore, the recited unit of measurement of a latitude and a longitude does not distinguish itself over the prior art.

With respect to claim 35, Pagano et al. as modified teaches the method wherein the unique position on the rail is expressed as a position (Col. 6 lines 1-6), the limitation of a “a milepost and a yardage” is merely a measurement of position and a position is capable of being expressed in any unit of measurement.  Therefore, the recited unit of measurement of a milepost and a yardage does not distinguish itself over the prior art.

With respect to claim 36, Pagano et al. as modified teaches the method is an ultrasonic transducer (Col. 2 lines 66 to Col. 3 line 1).

With respect to claim 37, Pagano et al. as modified teaches the method wherein the receiving is from a requestor (i.e. an operator) via a network (modem) and the method further comprises sending the list of suspected rail flaws to the requestor (i.e. a transmitted report is sent to an operator, Col. 3 lines 12-22).
	
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagano et al. (5,777,891) in view of Agarwal et al. (2002/0184181), as applied to claim 20, further in view of Paget et al. (2017/0313332).

With respect to claim 21, Pagano et al. teaches all that is claimed in above rejection of claim 20, but remains silent regarding a camera for capturing a camera image of the location of the suspected rail flaw or the location of the suspected pattern, wherein the alert includes the camera image, wherein the machine learning model is a first machine learning model, and wherein the processing further comprises: inputting the camera image into second machine learning model trained to detect whether a weld is present on the rail.
Paget et al. teaches a similar vehicle system having a camera [0052] for capturing a camera image of a location of a damage route segment (Fig. 22, S226 and [0018]), wherein an alert includes the camera image (i.e. the image data can presented to an onboard operator [0083]), wherein the machine learning model is a first machine learning model (i.e. a first train set, Fig. 26), and wherein the processing further comprises: inputting the camera image into second machine learning model trained (i.e. a learning model on the second train) to detect whether a weld is present on the rail (i.e. image data capable of being used to determine flaws related to rail welds).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Pagano et al. to include the camera and image data captured at a fault as taught by Paget et al. because Paget teaches such data allows a user or crew to find and repair a detected fault quickly using the image and location data [0281] while training learning models for detecting and predicting such faults. 

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagano et al. (5,777,891) in view of Agarwal et al. (2002/0184181), as applied to claim 20, further in view of Gao et al. (CN 10344875B).
With respect to claim 23, Pagano et al. teaches the vehicle (Fig. 1) wherein the rail inspection sensors include one or more of an ultrasonic transducer but remains silent regarding the sensors include an induction transducer, and an eddy current transducer.  
Gao et al. teaches a similar sensors for rail inspection that include an induction transducer, and an eddy current transducer (as read in the Background section of the provided machine translation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sensors of Pagano et al. to include the sensors taught by Gao et al. because such a modification increases the amount of data for determining a flaw in a rail, thereby improving the accuracy of detection in Pagano et al..

Claims 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagano et al. (5,777,891) in view of Agarwal et al. (2002/0184181) and Gao et al. (CN 10344875B), as applied to claim 1, further in view of Sze et al. (Efficient Processing of Deep Neural Networks: A Tutorial and Survey).

With respect to claim 24, Pagano et al. teaches the vehicle where the data comprises a stream of overlapping sequences (as captured by the transducer) comprising a sequence of overlapping 2-dimesional images (as each cannel is used to create the 2-D images, Col. 11 lines 22-40).
Pagano et al. remains silent regarding the overlapping 2-dimensional images overlap by a predetermined number of pixels.
Sze et al. teaches a similar overlapping image processing wherein the overlapping 2-dimesional images overlap by a predetermined number of pixels (as Sze et al. teaches feeing pixels into the DNN for interpreting features in the image, II, Section B, right column, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processor of Pagano et al. to include the specifics image processing as taught by Sze et al. because Sze et al. teaches such techniques aid in enabling efficient processing to improve energy consumption, (IX. Summary).

With respect to claim 25, Pagano et al. as modified by Sze et al. teaches all that is claimed in the above rejection of claim 24, but remains silent regarding the predetermined number of pixels is greater than half the width of the overlapping 2-dimensional images.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the predetermined number of pixels to be greater than half the width of the overlapping 2-dimensional images, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further such a modification ensures an adequate number of pixels are entered into the DNN for enabling proper throughput without sacrificing accuracy (IX. Summary of Sze et al.). 

With respect to claim 26, Pagano et al. teaches all that is claimed in the above rejection of claim 26 but remains silent regarding the data comprises a stream of overlapping sequences comprising a sequence of 1-dimensional signals.
Sze et al. teaches a using a stream of overlapping sequences comprising a sequence of 1-dimensional signals for processing data (Section V, Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processing of Pagano et al. to use signal data as a 1 dimensional signal because Sze et al. teaches such processing steps aid in reducing overall processing costs by simplifying data access patterns (page 2308, second column).

With respect to claim 27, Pagano et al. as modified by Sze et al. teaches wherein the data are collected by the eddy current transducer (as taught by the combination as a whole)
However, Pagano et al. remains silent regarding a number of the sequence of 1-dimensional signals is 20.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a number of the sequence of 1-dimensional signals to be 20, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With respect to claim 28, Pagano et al. as modified by Sze et al. teaches wherein the data are collected by the induction transducer (as taught by the combination as a whole. However, Pagano et al. remains silent regarding a number of the sequence of 1-dimensional signals is 4.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a number of the sequence of 1-dimensional signals to be 4, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (2018/0260720) which teaches using trained models in detecting crack size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853